 

Exhibit 10.17 

 

Performance Restricted Stock Unit
Agreement – Employee

MTS SYSTEMS CORPORATION

ID: 41-0908057 

14000 Technology Drive 

Eden Prairie, MN 55344 

«First» «MI» «Last»

«Address»

«M_2nd_Line»

«City» «Rg» «Postal_code»

Award Number:          «Number»

Plan:                           2011

ID:                              «ID»

 

Effective «Grant_date», you have been granted «TargetShares» Target Shares of
Performance Restricted Stock Units representing the right to receive shares of
MTS SYSTEMS CORPORATION (the “Company”) stock pursuant to the Company’s 2011
Stock Incentive Plan (the “Plan”). Under this Grant, you will earn a percentage
of the Target Shares (rounded to the nearest whole share) only at the time and
upon achievement of the Performance Goal (“Goal”) of the specified Performance
Measure (“Measure”), determined by Goal achievement at, below or above Target as
set forth below.

  

PERFORMANCE PERIOD: <<StartDate>> - <<EndDate>> PERFORMANCE MEASURE: Average
Annual Return on Invested Capital (“ROIC”) TARGET SHARES: <<TargetUnits>> PAYOUT
DATE: <<PayoutDate>>     PERFORMANCE GOAL PERCENTAGE OF UNITS
EARNED NUMBER OF UNITS THRESHOLD: = or < than «ThreshPerf%» 75% «ThreshShares»
TARGET: «TargetPerf%» 100% «TargetShares» MAXIMUM: = or > than «MaxPerf%» 125%
«MaxShares»

 

The percentage of Units earned will be interpolated from 75% to 100% of the
Target Units for performance between Threshold and Target and will be
interpolated from 100% to 125% for performance between Target and Maximum.

  

You must remain actively employed by the Company as of the Payout Date to vest
in the Shares earned. On or shortly after the Payout Date, the Company will
issue that number of unrestricted whole Shares based upon achievement of the
Performance Goal set forth above; provided, that, if you are a Named Executive
Officer, the vesting and issuance of such Shares will also be subject to
compliance with requirements for Performance Based Awards under the Plan,
including the certification of the achievement of the Performance Goals by the
Compensation Committee.

  

By accepting this grant via your signature below, you and the Company agree that
the Performance Restricted Stock Units evidenced by this Agreement are subject
to the following:

  

A.This Agreement, the Units, and the Shares issuable upon the vesting of the
Units are governed by all the terms, provisions and conditions set forth in the
Company’s 2011 Stock Incentive Plan and by Uniform Terms and Conditions
Applicable to Performance Restricted Stock Unit Agreements (Employee) adopted by
the Board of Directors of the Company, which are incorporated herein.

  

B.Neither the Plan nor this Agreement confers any right with respect to
continuance of your services to the Company or any of its subsidiaries nor
restricts your right to terminate services to the Company at any time.

  

C.Vesting of the Units shall occur earlier than set forth above in accordance
with the conditions set forth in the Uniform Terms and Conditions Applicable to
Performance Restricted Stock Unit Agreements (Employee).

  

D.The Company may amend or terminate the Plan and this Agreement at any time,
provided that no such action shall impair any rights that have accrued at the
time of amendment or termination without your consent.

 

      MTS SYSTEMS CORPORATION   Date

 

          EMPLOYEE   Date

  

   



